Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments/remarks with respect to outstanding claim rejections under 35 USC §§ 102 and 103 have been fully considered but are moot because the arguments do not directly apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 10-12, 14-15 and 20-22  rejected under 35 U.S.C. 103 as being unpatentable over US 20190068882 A1 to Mok et al. (hereinafter ‘Mok’) in view of US 20200275016 A1 to Citerin et al. (hereinafter ‘Citerin’).

Regarding claim 1, the combination of Mok and Citerin discloses a method comprising: 
determining, at a computing device, a scene classification of a first camera based on images generated by the first camera (Mok teaches, see para [0096]-[0107] and fig. 2: determining an operation mode of a camera by obtaining installation environment information of the camera 200, the information including images obtained by the camera and various information about an installation environment of the camera 200 such as location, brightness and temperature. Therefore the installation environment information describes a scene of the first camera. However, Mok does not explicitly teach that the scene parameters are based on images generated by the first camera. However, in analogous art, Citerin teaches scene classification based on based on images generated by the first camera: para [0045]-[0046]: settings of video content analysis modules are defined automatically by classifying scenes … an auto-setting is based on learning an accurate scene model during a learning step; para [0027]-[0029] obtaining characteristics of representations of the predetermined targets in images of the scene captured by the video-camera; and [0028] for each setting of a set of settings of the video content analysis module, [0029] estimating a performance indicator of the video content analysis module according to the considered setting, the performance indicator being determined as a function of at least the obtained quality indicator and the obtained characteristics).
Mok and Citerin are analogous art because both references pertain to providing video analytics relevant to scene characteristics. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Mok (obtaining installation environment information of the camera) in view of the above teachings of Citerin to include scene classification information derived from image analysis in order to get optimal results from the video content analysis modules (Citerin, para [0009]-[0013]).
The combination of Mok and Citerin further discloses:
determining, at the computing device, that the scene classification of the first camera is one or more of similar to, and same as, a respective scene classification of at least one second camera (Mok: para [0096]-[0109] and figs. 1-3A, particularly para [0108]: “determine the one or more candidate operation modes based on an operation mode of another camera adjacent to the camera 200”, i.e. another camera classified as being in a similar location); 
retrieving, at the computing device, from a memory, video analytics parameters associated with the at least one second camera, the video analytics parameters stored at the memory in association with the respective scene classification (Mok: para [0055]: memory; para [0106]: “a pre-learned data set indicating a correlation between a plurality of pieces of installation environment information and a plurality of operation modes”; also, para [0099]-[0101]: the operation mode of the camera may denote an image analysis method. Note, an image analysis method meets the broadest reasonable interpretation of an image analysis parameter. Also, as the installation environment is correlated with the operating mode, and the operating mode includes video analytic parameter, then therefore the installation environment is correlated with the video analytic parameter); and 
causing installing, via the computing device, of the video analytics parameters at a video analytics engine associated with the first camera (Mok: para [0108]-[0109]: determining operation mode based on the adjacent/similar camera; and para [0099], [0101] and [0124]: changing the operation mode includes changing the image analysis method of the camera).

Regarding claim 2, Mok discloses wherein the scene classification based on a setting at one or more of the first camera and the video analytics engine (para [0108]-[0109]: “a criterion of being adjacent may vary. For example, the apparatus 100 for determining an operation mode of a camera may determine being adjacent means to be located in the same space (for example, the same room or the same floor”)).

Regarding claim 4, Mok discloses wherein the scene classification comprises one or more of a geographic classification, an area classification, a security-type classification, a premises classification, and a room classification (para [0108]-[0109]: “a criterion of being adjacent may vary. For example, the apparatus 100 for determining an operation mode of a camera may determine being adjacent means to be located in the same space (for example, the same room or the same floor”)).

Regarding claim 5, Mok discloses wherein the scene classification comprises one or more time-based classifications (para [0077]-[0081]: “determine any one of the one or more candidate operation modes with respect to each of the plurality of time periods, as the operation mode of the camera 200 in each of the plurality of time periods”).

Regarding claim 10, Mok discloses wherein the computing device comprises one or more cloud computing devices and the video analytics engine is located at the first camera such that installing the video analytics parameters at the video analytics engine occurs using a network (para [0059] and fig. 1, also para [0124] and 240 of fig. 2: “change the image setting value and the image analysis method of the camera 200 to correspond to the determined operation mode in each of the plurality of time periods”).

Regarding claim 11, the device of claim 11 is rejected based on the same rationale as the method of claim 1, because Mok teaches a controller for performing the corresponding method (110 of fig. 1).

Regarding claims 12, 14-15 and 20, the device of claims 12, 14-15 and 20 is rejected based on the same rationale as the method of claims  2, 4-5 and 10, respectively.

Regarding claim 21, the method of claim 21 is rejected along the same rationale as claim 1 because the images included within the installation environment information are both generated by, and received from, the first camera (Mok: para [0096] and fig. 1-2: determining an operation mode of a camera by obtaining installation environment information of the camera 200, the information including images obtained by the camera).

Regarding claim 22, the device of claim 22 is rejected based on the same rationale as the method of claim 21.

Claims 6-9 and 16-19 rejected under 35 U.S.C. 103 as being unpatentable over Mok in view of Citerin, further in view of US 20210192253 A1 to Kojima et al. (hereinafter ‘Kojima’).

Regarding claim 6, modified Mok teaches the method of claim 1, but fails to teach the further limitations of claim 6 including:
receiving, at the computing device, from the video analytics engine, after installing the video analytics parameters at the video analytics engine, one or more of new video analytics parameters and refined video analytics parameters; and storing, via the computing device, at the memory, the one or more of the new video analytics parameters and the refined video analytics parameters.
However, in analogous art, Kojima discloses receiving, at the computing device, from the video analytics engine, after installing the video analytics parameters at the video analytics engine, one or more of new video analytics parameters and refined video analytics parameters; and storing, via the computing device, at the memory, the one or more of the new video analytics parameters and the refined video analytics parameters (see para [0007] and fig. 1: Kojima discloses a server including analysis engine storage unit 61 for storing a plurality of image analysis engines and supplying monitoring cameras with analysis engines via network. Also see para [0071]: “each image analysis engine stored in the analysis engine storage unit 61 may be updated through the learning of whether the analysis result is correct”, Therefore the updated analytics parameters may be considered as new or refined parameters received from the analytics engine after installation of first analytics parameters which are subsequently stored at the server).
Mok teaches storing, via the computing device, at the memory video analytic parameters in association with the scene classification of the first camera for sharing with one or more of: at least one second camera; and newly installed cameras having the respective scene classification that is one or more of similar to, and same as, the scene classification of the first camera (para [0070]-[0074]: mapping between the plurality of pieces of installation environment information and the plurality of operation modes, also para [0099]-[0101]: the operation mode of the camera may denote an image analysis method; also para [0108]: the operation modes are based on an operation mode of another camera classified as being in a similar location).
Therefore, the combination of modified Mok and Kojima discloses storing, via the computing device, at the memory, the one or more of the new video analytics parameters and the refined video analytics parameters in association with the classification of the first camera for sharing with one or more of: at least one second camera; and newly installed cameras having the respective classification that is one or more of similar to, and same as, the classification of the first camera.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Mok (storing video analytic parameters in association with the classification of a first camera for sharing with a similarly classified second camera) in view of the above teachings of Kojima (receiving/storing refined parameters after installation of first parameters) in order to ensure the appropriate image analysis engine is used for performing image analysis (Kojima, para [0006]).

Regarding claim 7, Mok modified by Citerin and Kojima discloses the method of claim 6, and Kojima discloses wherein the refined video analytics parameters are generated using teach-by-example feedback (para [0046], [0071]: “the image analysis engine may be a model obtained through the machine learning such as the deep learning as one example”).
The motivation to combine the references is the same as per the rejection of claim 6.

Regarding claim 8, modified Mok teaches the method of claim 1, but fails to teach the further limitations of claim 8 including:
determining, at the computing device, after installation of the video analytics parameters occurs at the video analytics engine, that one or more of new video analytics parameters and refined video analytics parameters, associated with the at least one second camera, have been stored at the memory. 
However, in analogous art, Kojima discloses determining, at the computing device, after installation of the video analytics parameters occurs at the video analytics engine, that one or more of new video analytics parameters and refined video analytics parameters, associated with the at least one second camera, have been stored at the memory (see para [0007] and fig. 1: Kojima discloses a server including analysis engine storage unit 61 for storing a plurality of image analysis engines and supplying monitoring cameras with analysis engines via network. Also see para [0071]: “each image analysis engine stored in the analysis engine storage unit 61 may be updated through the learning of whether the analysis result is correct”, Therefore the updated analytics parameters may be considered as new or refined parameters received from the analytics engine after installation of first analytics parameters which are subsequently stored at the server, furthermore it is implicit that the system determines the presence of the refined parameters in order to provide the cameras with the most relevant analysis parameters when updating the image analysis engines, see para [0122]).
Mok teaches causing installing, via the computing device, video analytics parameters at the video analytics engine associated with the first camera (para [0070]-[0074]: mapping between the plurality of pieces of installation environment information and the plurality of operation modes, also para [0099]-[0101]: the operation mode of the camera may denote an image analysis method; also para [0108]: the operation modes are based on an operation mode of another camera classified as being in a similar location).
Therefore, the combination of Mok and Kojima discloses causing installing, via the computing device, of the one or more of the new video analytics parameters and the refined video analytics parameters at the video analytics engine associated with the first camera.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Mok (storing video analytic parameters in association with the classification of a first camera) in view of the above teachings of Kojima (receiving/storing refined parameters after installation of first parameters) in order to ensure the appropriate image analysis engine is used for performing image analysis (Kojima, para [0006]).

Regarding claim 9, modified Mok discloses the method of claim 1, and Mok further teaches updating the mapping between the plurality of pieces of installation environment information and the plurality of operation modes, which is generated via a machine learning method, and which is for sharing with the first camera and/or adjacent/similar cameras (para [0070]-[0074]).
However, Mok fails to explicitly disclose wherein the video analytics parameters comprise one or more of convolutional neural network (CNN) parameters, machine learning classifiers, object recognition confidence thresholds, time-based parameters, object- type parameters, and size-based object parameters.
However, in analogous art, Kojima discloses wherein the video analytics parameters comprise one or more of machine learning classifiers (para [0046], [0071]: “the image analysis engine may be a model obtained through the machine learning such as the deep learning as one example”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Mok further in view of the above teachings of Kojima in order to ensure the appropriate image analysis engine is used for performing image analysis (Kojima, para [0006]).

Regarding claims 16-19, the device of claims 16-19 is rejected based on the same rationale as the method of claims  6-9, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484